DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021; 05/12/2021; 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 08/18/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Antonellis (US 20120002716 A1).
Applicant's arguments, filed 08/18/2021, regarding a rejection of claim 1-20 made under Antonellis in view of Carmel, have been fully considered but they are not persuasive.
Carmel teaches a coding scheme that produces an encoded segment falls within a visual quality target. Such coding scheme is compatible with MPEG-2, H.263, MPEG-4 parts 2 and 10, H.264 and HEVC ([0053]). The instant claims do not describe how such limitations are achieved. Meanwhile, Carmel discloses in great detail an input segment to the encoding scheme and outputs an encoded frame(s) that falls within a tolerance of a target visual quality score. Antonellis teaches first and second encoders that support ([0008] The uncompressed video is then compressed and encoded into either a format compatible with digital projectors, e.g., the JPEG 2000 format, or a format compatible with a digital media such as MPEG-2, AVC, VC-1, MVC, etc.) same formats supported by Carmel. 

Applicant further argues that modifying Antonellis to incorporate the process of re-encoding with different encoding configurations, disclosed in Carmel, would require the configuration of the second encoder in Antonellis — an outcome from which Antonellis expressly teaches away.
Examiner respectfully disagrees. The encoding scheme taught by Carmel would apply individually to the first and second encoders of Antonellis in order to achieve an encoded frame(s) that falls within a tolerance of a target visual quality score. Such arrangement is enable because Antonellis and Carmel support the same encoding formats. Steps of re-encoding as taught by Carmel are intermediate step to produce encoded frame(s) that falls within a tolerance of a target visual quality score. Therefore, the configuration of the second encoder of Antonellis is still not modified by the first encoder.

Applicant argues that Antonellis does not disclose the idea of computing a bitrate change based on the file size of the first encoded content and the file size of the second encoded content, as the above language of claim 1 requires.
Examiner respectfully disagrees. [0029] of Antonellis explicitly recites Even if the resulting second encoded content has a file size and/or bitrate that is relevantly similar to first encoded file. The file size and bitrate of the first encoded image(s) and second encoded image(s) are separately computed and compared.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-8, 11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 20120002716 A1) in view of Carmel (US 20180063536 A1).
Regarding claim 1, Antonellis teaches a computer-implemented method for analyzing encoding configurations, the method comprising: 
for each source image included in a plurality of source images, encoding the source image using a first encoding configuration to generate a first encoded image, wherein the first encoded image is included in a first plurality of encoded images ([0027] The video encoder 65 generates a first encoded content, for example in the form of a compressed video 10.), 
for each source image included in the plurality of source images, encoding the source image using a second encoding configuration to generate a second encoded image, wherein the second encoded image is included in a second plurality of encoded images ([0029] The initial content also needs to be encoded into a second encoded content either at the same time, or at a later time, in a second format.);
computing a first total file size for the first plurality of encoded images and a second total file size for the second plurality of encoded images (compress the uncompressed video master so that it is suitable for streaming, or other lower bitrate/file size distribution [0029]); and 
computing a bitrate change based on the first total file size and the second total file size (a second set of encoding coefficients is used which are normally preselected. Even if the resulting second encoded content has a file size and/or bitrate that is relevantly similar to first encoded file, there may be a need to re-encode using a different encoding scheme simply due to distribution constraints [0029]).
Antonellis does not explicitly teach the following limitations, however, in an analogous art, Carmel teaches wherein a visual quality score for a reconstructed source image derived from the first encoded image falls within a tolerance of a target visual quality score ([0067] One example of a quality criterion which can be used in the encoding operation can be a perceptual quality measure. By way of example, a perceptual quality measure can be used to define a target (e.g., a minimal or a maximal) level of perceptual similarity. [0069] the first video encoder can be any video encoder that supports a constant quality encoding mode); and wherein a visual quality score for a reconstructed source image derived from the second encoded image falls within a tolerance of the target visual quality score ([0067] One example of a quality criterion which can be used in the encoding operation can be a perceptual quality measure. By way of example, a perceptual quality measure can be used to define a target (e.g., a minimal or a maximal) level of perceptual similarity. [0069] the first video encoder can be any video encoder that supports a constant quality encoding mode).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Antonellis. One would be motivated as such as to produce a high quality encoded images (Carmel: [Abstract]).

Regarding claim 2, Antonellis in view of Carmel teaches the computer-implemented method of claim 1, Antonellis teaches wherein the first encoding configuration specifies a first encoder that is included in a first codec, and the second encoding configuration specifies a second encoder that is included in a second codec that is different than the first codec (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030]).

Regarding claim 3, Antonellis in view of Carmel teaches the computer-implemented method of claim 1, Antonellis teaches wherein the first encoding configuration specifies a first encoder and a first value for a configuration parameter that is associated with the first encoder, the second encoding configuration specifies the first encoder and a second value for the first configuration parameter, and wherein the first value is not equal to the second value (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030]).

Regarding claim 4, Antonellis in view of Carmel teaches the computer-implemented method of claim 1, Antonellis teaches wherein the first encoding configuration specifies a first encoder that implements one of an AVIF, JPEG, JPEG 2000, WebP, or HEVC compression algorithm ([0008] The uncompressed video is then compressed and encoded into either a format compatible with digital projectors, e.g., the JPEG 2000 format, or a format compatible with a digital media such as MPEG-2, AVC, VC-1, MVC, etc.).

Regarding claim 7, Antonellis in view of Carmel teaches the computer-implemented method of claim 1, Carmel teaches wherein the target quality score comprises a PSNR, a value for a VMAF metric, or a value for a BRISQUE metric (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]). The same motivated used to combine Antonellis in view of Carmel in claim 1 applicable.

Regarding claim 8, Antonellis in view of Carmel teaches the computer-implemented method of claim 1, Antonellis teaches wherein each encoded image included in the first (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030])..

Regarding claim 11, Antonellis teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to analyze encoding configurations by performing (2. The apparatus of claim 1 wherein said coefficient generator includes a processor element [claim 2]) the steps of: 
generating a first plurality of encoded images based on a plurality of source images and a first encoding configuration ([0027] The video encoder 65 generates a first encoded content, for example in the form of a compressed video 10.), 
generating a second plurality of encoded images based on the plurality of source images and a second encoding configuration ([0029] The initial content also needs to be encoded into a second encoded content either at the same time, or at a later time, in a second format.), 
computing a first total file size for the first plurality of encoded images and a second total file size for the second plurality of encoded images (compress the uncompressed video master so that it is suitable for streaming, or other lower bitrate/file size distribution [0029]); and
computing a bitrate change based on the first total file size and the second total file size (a second set of encoding coefficients is used which are normally preselected. Even if the resulting second encoded content has a file size and/or bitrate that is relevantly similar to first encoded file, there may be a need to re-encode using a different encoding scheme simply due to distribution constraints [0029]).
Antonellis does not explicitly teach the following limitations, however, in an analogous art, Carmel teaches wherein each encoded image included in the first plurality of encoded images is associated with a different visual quality level that falls within a tolerance of a target visual quality level ([0067] One example of a quality criterion which can be used in the encoding operation can be a perceptual quality measure. By way of example, a perceptual quality measure can be used to define a target (e.g., a minimal or a maximal) level of perceptual similarity. [0069] the first video encoder can be any video encoder that supports a constant quality encoding mode); wherein each encoded image included in the second plurality of encoded images is associated with a different visual quality level that falls within a tolerance of the target visual quality level ([0067] One example of a quality criterion which can be used in the encoding operation can be a perceptual quality measure. By way of example, a perceptual quality measure can be used to define a target (e.g., a minimal or a maximal) level of perceptual similarity. [0069] the first video encoder can be any video encoder that supports a constant quality encoding mode);
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Antonellis. One would be motivated as such as to produce a high quality encoded images (Carmel: [Abstract]).

Regarding claim 12, Antonellis in view of Carmel teaches the one or more non-transitory computer readable media of claim 11 Antonellis teaches wherein the first encoding configuration specifies a first encoder and a first value for a first configuration parameter that is associated with the first encoder, and the second encoding configuration specifies a second encoder and a second value for a second configuration parameter that is associated with the second encoder (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030]).

Regarding claim 13, Antonellis in view of Carmel teaches the one or more non-transitory computer readable media of claim 11, Antonellis teaches wherein the first encoding configuration specifies a first encoder and a first value for a configuration parameter that is associated with the first encoder, the second encoding configuration specifies the first encoder and a second value for the first configuration parameter, and wherein the first value is not equal to the second value (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030]).

Regarding claim 14, Antonellis in view of Carmel teaches the one or more non-transitory computer readable media of claim 11, Antonellis teaches wherein the first encoding configuration specifies a first encoder that implements one of an AVIF, JPEG, JPEG 2000, WebP, or HEVC compression algorithm ([0008] The uncompressed video is then compressed and encoded into either a format compatible with digital projectors, e.g., the JPEG 2000 format, or a format compatible with a digital media such as MPEG-2, AVC, VC-1, MVC, etc.).

Regarding claim 16, Antonellis in view of Carmel teaches the one or more non-transitory computer readable media of claim 11, Antonellis teaches wherein the first encoding configuration specifies a first codec, the second encoding configuration specifies a second codec, and the bitrate change quantifies a difference in compression efficiency when encoding images via the first codec relative to encoding the images via the second codec while (If the processes, and/or encoders 65, 70 used for the second encoding are different, then in some instances, the parameters obtained from the analyzer 20 may be transformed into a new set of encoding coefficients suitable for the second encoder 70. [0030])..

Regarding claim 17, Antonellis in view of Carmel teaches the one or more non-transitory computer readable media of claim 11, Carmel teaches wherein the target visual quality level comprises a PSNR, a value for a VMAF metric, or a value for a BRISQUE metric (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]).. The same motivated used to combine Antonellis in view of Carmel in claim 11 applicable.

Allowable Subject Matter
Claims 5-6, 9-10, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486